Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
With regards to claims 10-18 applicant claims “one or more non-transitory computer-readable media” and since applicant has explicitly claimed the non-transitory computer-readable media, it does not include transitory embodiments. Thus in view of the specification 0127 and 0131, the claim is not to be rejected under 35 U.S.C. 101. 

Allowable Subject Matter
Claim(s) 1-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the output of the styled texturized output image, wherein it is based upon the textured output image produced during the first phase of the multiple-phase operation and a style input image, using a second trained machine learning model configured to perform neural style transfer to infer the styled texturized output image that incorporates content of the textured output image and reflects one or more style aspects of the style input image. The closest prior art includes US 2020/0082249 A1, in which a learning network is trained with a plurality of images and a reference image with a particular texture style. A plurality of different sub-networks of the learning network is trained, respectively. Specifically, one of the sub-networks is trained to extract one or more feature maps from the source image and transform the feature maps with the texture style applied thereon to a target image. The prior art of record, however, does not teach the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661